 


113 HR 5015 IH: HEROES Grant Act of 2014
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5015 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2014 
Ms. Bass introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that grants awarded pursuant to part Q of title I of that Act may be used to hire veterans and other individuals as employees of law enforcement agencies for positions that do not require sworn authority. 
 
 
1.Short titleThis Act may be cited as the Help Employ and Recruit Our Excellent Servicemembers Grant Act of 2014 or the HEROES Grant Act of 2014.  
2.Use of COPS grants to hire veterans and other individualsSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended— 
(1)in paragraph (16), by striking and at the end;  
(2)by redesignating paragraph (17) as paragraph (18); 
(3)in paragraph (18), as so redesignated, by striking (1) through (16) and inserting (1) through (17); and 
(4)by inserting after paragraph (16) the following:  
 
(17)to hire veterans (as such term is defined in section 101 of title 38, United States Code) and other individuals as employees of law enforcement agencies for positions that do not require sworn authority; and.  
 
